 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDHahn,Inc.andOil,Chemical and Atomic WorkersInternational Union,AFL-CIO,Pekin Local 7-662Hahn,Inc., Illinois DivisionandOil,Chemical andAtomic Workers International Union,Pekin Local7-662,AFL-CIO.Cases38-CA-256 and38-RC-309September 20, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAfor Subregion 38 shall,pursuant to the Rules andRegulations of the Board,within 10 days from thedate of this Decision,open and count the ballots ofLarryWatson,Wayne Woodruff, Leo Conover, andMichael Swain,prepare and cause to be servedupon the parties a revised tally of ballots includingtherein the count of such ballots, and issue the ap-propriate certification.IDelete from paragraph 2(b) of the Tnal Examiner's RecommendedOrder that part thereof which reads "to be furnished" and substitutetherefor "on forms provided"TRIAL EXAMINER'S DECISIONOn May 31, 1967, Trial Examiner David S.Davidson issued his Decision in the above-entitledconsolidated proceeding, finding that Respondenthad engaged in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherrecommended, in Case 38-RC-309, that the objec-tions to the election and the challenges to ballots beoverruled; that the case be remanded to the Officer-in-Charge for Subregion 38 to open and count thechallenged ballots and issue a revised tally of bal-lots; and to take such action thereafter as is war-ranted by the results disclosed by the revised tally.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a brief in supportthereof, and the General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Hahn, Inc., Pekin, Il-linois,its officers,agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer'sRecommended Order.IIt isfurther ordered that the objections to theelection conducted in Case 38-RC-309, and thechallengesto the ballots cast therein by Larry Wat-son,Wayne Woodruff, Leo Conover, and MichaelSwain, be overruled, and that the Officer-in-ChargeSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: In Case38-CA-256 pursuant to a charge filed November 15,1966, by Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, Pekin Local 7-662, hereinafterreferred to as the Union, the Officer-in-Charge of Subre-gion 38 issued a complaint on behalf of the GeneralCounsel alleging that Respondent violated Section8(a)(1)and (3) of the Act by discharging Larry Watson andWayne Woodruff on November 14, 1966, and LeoConover and Michael Swain on November 15, 1966. Thecomplaint also alleges that Respondent independentlyviolated Section 8(a)(1) by other coercive conduct on orabout the same dates.' Respondent's answer denies thecommission of any unfair labor practices.InCase 38-RC-309 pursuant to a petition filedNovember 15, 1966, a stipulation for certification uponconsent election was entered into and an election wasconducted on December 21, 1966, which resulted in fivevotes for the Union, six against, and four challenged bal-lots. Thereafter, Respondent filed timely objections to theconduct of the election. On January 13, 1967, the Re-gional Director for Region 13 issued his report on objec-tions and challenges, order authorizing consolidation ofcases, and direction of hearing. In it he found that the fourchallenged ballots, which were sufficient to affect theresult of the election, were cast by the four individualswhose discharges are the subject of the complaint in Case38-CA-256 and that the resolution of the challenges wasdependent upon the outcome of that case. He also foundthat substantial and materialissueshad been raised by theobjections which could best be resolved after a hearing.Accordingly, he ordered that a hearing be held to resolvethe issues raised by the challenges and the objections andthat the representation case be consolidated with the un-fair labor practice case by the Officer-in-Charge ofSubregion 38 for purposes of a single hearing. On January16, the Officer-in-Charge issued an order consolidatingthe cases for hearing before a Trial Examiner.The consolidated proceeding was heard before TrialExaminer David S. Davidson, in Peoria, Illinois, onFebruary 6 and 7, 1967. At the close of the hearing theparties waived oral argument and were given leave to filebriefs which the General Counsel and Respondent filed.At the hearing the General Counsel's motion to amend the complaintby adding an additional allegation of violation of Section 8(a)(1) of the Actwas granted167 NLRB No. 65 HAHN, INCUpon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, an Indiana corporation, maintains plantsat Pekin, Illinois, and Evansville, Indiana, where it is en-gaged in the manufacture of agricultural equipment. Dur-ing the 12-month period prior to the issuance of the com-plaint, Respondent shipped products valued in excess of$50,000 directly to points located outside the Stateswherein its facilities are located and purchased andreceived goods and materials valued in excess of $50,000directly from points located outside the States wherein itsfacilities are located. I find and Respondent admits thatRespondent is engaged in commerce within the meaningof the Act and that assertion of jurisdiction is warranted.11.THE LABOR ORGANIZATION INVOLVEDOil,Chemical and Atomic WorkersInternationalUnion, AFL-CIO, Pekin Local 7-662,isa labor or-ganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Pekin OperationsOn September 19, 1966, Respondent acquired themanufacturing facilities of C & S Manufacturing Com-pany, referred to hereinafter as C & S, in Pekin, Illinois.Respondent continued to operate these facilities with nosubstantial change in employees or products. Francis(Bud) Chester who had been president and part owner ofC & S continued on with Respondent as general managerof the Pekin facility. Jack Phillips, son-in-law of FrancisChester, remained as shop superintendent in charge of allbut the shipping and receiving department at the plant.Robert Chester, son of Francis Chester, continued to beincharge of the shipping and receiving department.Respondent concedes that Francis Chester and Jack Phil-lipsare supervisors, and I find, on the basis of theevidence presented at the hearing, that Robert Chester isalso a supervisor within the meaning of the Act.2Respondent's plant consists of two buildings separatedby an open driveway and parking area. The west buildingis approximately 250-feet long and varies in width from78 to 120 feet. At its south end it houses the press depart-ment. The machine shop is next to the press departmentand the north half of the building is a welding area.2In the past before Respondent acquired the Pekin plant one employeewas regularly assigned to the shipping and receiving department for about6 months of the year and other employees were transferred to that depart-ment as needed Since Respondent has taken over the facility,employeeshave regularly worked in the shipping and receiving department and Fran-cis Chester anticipated that they would continue to do so Robert Chestercarries the keys to Respondent's east building,opens it every morning anddirects the work of the employees in this department Unlike the nonsu-pervisory employees, Robert Chester is salaried and does not punch atimeclockHe was excluded from the stipulated list of employees eligibleto vote in the December 1966 election'Francis Chester, Jack Phillips, and Robert Chester usually left theplant to eat lunch together and probably were not in the plant at the time487Respondent's offices, in which Francis Chester's desk islocated, are in this building at the east end of the machineshop area. The offices, which are separated from the plantarea by partitions, may be entered by doors leading to themachine shop and to the parking area between thebuildings. Phillips' desk is in the machine shop area nearthe office area. The east building is approximately 62 by140 feet. It houses the tank area and the shipping depart-ment where Robert Chester is located At the time of theevents herein Respondent employed approximately 19employees.B.Union Activity at the Pekin PlantOn or about September 16, 1966, the employees of C& S discussed getting a union into the plant for about 20minutes while eating in the plant during their lunch hour.3That evening after work Conover contacted Harms, arepresentative of the Union, and told him that the em-ployees of C & S wanted a Union. Harms said he wouldhave to check to see if his union could take them in andthat he would let Conover know. By early NovemberConover had heard nothing further from Harms, and onNovember 4 Conover, accompanied by Swain, went toHarms' office and again asked if the Union could takeRespondent'semployees in.4 Harmsmade sometelephone calls and told Conover that he would haveauthorization cards for the employees to sign available onthe following Wednesday, November 9. On November9 Conover returned to Harms' office after work withSwain and Woodruff. Harms gave blank union authoriza-tion cards to Conover and Swain. He explained how theywere to be signed and asked them to bring the cards backafter they were signed. Conover told Harms that theywould try to return the cards the next evening.The next day, November 10, Conover and Swainbrought the cards to the plant with them. Each had previ-ously signed a card at home, and at or about 7:35 in themorning each signed the other's card as a witness at JackPhillips'desk in the machine shop. Conover thenretained both cards. At that time he also gave cards toWoodruff and Watson. Woodruff and Watson took thecards into the pressroom where each signed a card andwitnessed the other's card. Woodruff then returned bothcards to Conover.6During the lunchbreak that day Conover gave em-ployee Royal Hughes an authorization card while stand-ing at Phillips' desk. Hughes signed the card. Conoverwitnessed and retained it.' Also during the lunchbreakConover went to the welding department and handedcards to employees Clarence Kirk, Robert Simer, EddyLelm, Edward Aeshliman, and Ralph Barnes. None ofthem signed at the time, and Conover left the cards withof this discussionUnless otherwise indicated below,my findings arebased on uncontradicted testimony which I have credited."Between September 16 and November 4, there was little if anydiscussion of the Union in the plant5Conover testified that Phillips had no regular arrival time at work,coming some days at 7 30 and others as late as 7 55 According toConover, Phillips was not at his desk when the cards were signed, and hedid not know whether Phillips was in the plant at the time6Watson did not engage in any other union activity in the plant, andtalked only to Conover, Swain, and Woodruff about the Union'Conover testified that Phillips was not present at the time andprobablyhad left the plant 488DECISIONS OFNATIONALLABOR RELATIONS BOARDthem. Later that afternoon Kirk came into the pressroomand told Conover that if Conover would meet him a cou-ple of blocks from the plant that evening he would havehis card signed and would give it to Conover. During theafternoon Simer brought his card to the pressroom andreturned it to Conover with his name printed on it. Afterwork Conover met Kirk two blocks from the plant. Kirkgave Conover his card with his name written on it but notsigned in the proper place.After work Conover, Swain, Watson, and Woodruffwent to the union hall and gave the cards to Harms.8Harms noted that the cards of Simer and Kirk were notproperly signed and he returned them to Conover to havethe deficiencies corrected.The next day, Friday, November 11, at or about 11a.m. at the back of the pressroom Conover asked em-ployee Kenneth Brown if he wanted to sign an authoriza-tion card.9 Brown replied that he wanted to join theUnion and asked Conover for an extra card for a fellowemployee. Conover gave him two cards and at or about 2p.m. Brown returned to Conover both cards which pur-ported to be signed and witnessed by Brown and Ron Bu-ley, another employee.During the lunch hour that day Conover took cards toSimer and Kirk and asked them to sign them in the properplaces.During the lunchbreak Conover also spoke toBarnes and Lelm in the tank department and asked themif they would sign cards and turn them in. Both declined.During the afternoon Kirk told Conover to meet himagain away from the plant after work to pick up Kirk'scard. After work Conover asked Swain to meet Kirk, andConover met Simer in the company parking lot. Simerthen signed his card and Conover witnessed it.10 Swainwaited outside the plant for about 15 minutes after workuntilKirk came out through the office door. Swain fol-lowed Kirk two blocks from the plant where Kirk handedSwain his card which he had previously signed. Swainthen joined Conover at the union hall where they turnedin the additional cards.C. The AllegedInterrogation1.The factsRalph Barnes'testimony was offered in support of theallegation of interrogation which was added to the com-plaint by amendment at the hearing.Barnes, who was em-ployed by Respondent at the time of the hearing,initiallytestified that no representative of the Company spoke tohim about the Union and that he did not recall having adiscussion with Chester about the authorization cards.Upon a claim of surprise by counsel for the GeneralCounsel he was permitted to put leading questions toBarnes who then testified as follows:Q. (By Mr.Pincus) Mr. Barnes about half an hourto an hour ago you were discussing and talking aboutthis matter with me in theoffice,"were you not?A.Yes."Woodruff regularly rode to and from work with Conover Apart fromhis signing a card in the plant and his trip to the union hall with Conover,there is no evidence that he engaged in any other union activity9Conover testified that the Chesters and Phillips were not present dur-ing this brief conversation Swain testified that he talked to Brown withConover and was present when Conover solicited others to sign. Hespoke in favor of the Union at the time, but did not independentlysolicit employees to sign authorization cardsQ.Do you recall my asking if Bud Chester saidanything to you about Union cards or authorizationcards?A.Now I don't remember if we had anyauthorization cards or not.Q.Who are you talking about?A. Bud.Q. I am not asking if he had any authorizationcards, but did he ever discuss or talk about those ortalk to you about them?A.No sir.Q.Do you ever recall Bud Chester asking youwho was passing out those cards?MR. ALLEN: Objection Your Honor.TRIAL EXAMINER: I will over rule the objection.THE WITNESS: He asked me and I told him that Ididn't know who it was.Q. (By Mr. Pincus) When was this?A. That same afternoon.Q. That same afternoon, of when?A.Of that day.Q. The day when Leo asked you to sign?A.Yes.Q. Before or after that day?12A. It was after.Q.What did you say?A. I told him that I did not know who it was.Barnes was not cross-examined by Respondent.Francis Chester testified as follows:Q.Now I think you are in the room, and were inthe room yesterday, when an employee, RalphBarnes, testified, and I direct your attention to on orabout the 10th or 11th day of November, 1966, andIask you whether you ever interrogated Mr. Barnesconcerning whether any employees at Hahn hadsigned Union cards?A.No, I did not.Q. If you recall, did you have any conversationwith Mr. Barnes on either of those two days?A. It would be hard to recall whether you went byand said good morning or he had something to askrelative to a job. I frequently visit with the fellows.There was no other testimony concerning this incident.Barnes' demeanor demonstrated obvious reluctance onhis part to give testimony adverse to his employer in hisemployer's presence.While he changed his testimonyonly after leading questions were put to him challengingthe accuracy of his initial testimony, both his testimonyand his demeanor demonstrated that it was not likely thathe would allow words to be put in his mouth by theGeneral Counsel contrary to the facts and his employer'sinterests, and his answers in part went beyond thequestions asked. On the other hand Chester's denial didnot meet the testimony of Barnes that he was asked whowas passing out the cards. As I find elsewhere herein,there is cause otherwise to doubt the testimony ofChester. In these circumstances, I credit Barnes' reluc-111Conovertestified that Phillips was in the plant at the time, andneither Chester was present in the parking lot11The word officer which appears in the transcript at this point is an ob-vious typographical error and is accordingly corrected12The inflection and timing with which this question was asked as wellas the context.makes it clear that the question was intended and un-derstood to mean before or after Conover asked Barnes to sign a card onthat day HAHN, INC.tant testimony that during the afternoon of November 11,after Conover asked him to sign a card for the Union,Francis Chester asked Barnes who was passing out unionauthorization cards and Barnes replied that he did notknow.2.ConclusionsWhile all interrogation concerning employee union ac-tivity is notper seunlawful, it is clear that the questioningof Barnes exceeded permissible bounds. The inquiry byPlantManager Chester was not directed at ascertainingthe Union's strength for any legitimate purpose, but wasaimed at discovering the identity of the solicitor ofauthorization cards. Chester was admittedly opposed tothe Union. Although there is no direct evidence that hisopposition had as yet been communicated to the em-ployees, it is clear thatBarneswas sufficiently inhibited,that he answered untruthfully in denying that he knewwho was passing out the cards. I find that the interroga-tion ofBarnes wascoercive and violated Section8(a)(1)of the Act. 13D. TheAllegedImplied Promiseof a PayIncrease1.The factsConover testified that on Monday, November 14, hehad a conversation with Jack Phillips at or about II a.m.in the front of the pressroom.According to Conover, Phillips said:Leo, I want to talk to you. The company is trying toget a generalraise. The reason is I cannot have a leadman working at the same pay as the rest of the menworking for the lead man and what they're getting.Clarence Kirk is the lead welder and Elzy Haines: slead machinist and a couple of you fellows, it lookslike, seem to have a way of getting what you wantwithout waiting for a general raise.Conover testified that he asked what Phillipsmeant andPhillips walked away without telling him. Phillips deniedthat he made an implied promise to any employee on thatday that Respondent would increase wage rates of em-ployees if they did notdesignatethe Union as their bar-gaining representative.Phillipsalsodenied that hediscussed the subject of a pay increase with any employeearound that time.As I find elsewhere that Phillips' testimony left sub-stantial doubt as to its accuracy, I do not credit Phillips'denial that he discussed wage increases with any em-ployee at this time and I find that Conover in histestimony repeated to the best of his recollection whatPhillips said to him at the time.2.ConclusionsPhillips' statement to Conover was either intentionallycrypticor inarticulately put, and it is clear fromConover's question which followed it that Conover didnot fully understand what Phillips was seeking to tell him.Although Phillips did not give any further explanation,however, his remarks were not entirely meaningless.Thus, he may have meant that there -would be a generalincreasewith leadmen getting more than others, that13SeeBlueFlash Express,Inc.,109 NLRB591;N.L.R.B v BonnieBourne, dlbla BourneCo.,332 F.2d 47 (C A. 2).489there would be a general increase preceded by a specialincrease for the leadmen, or that the Company was tryingto get a general increase for all employees but that theleadmen would get an increase without waiting until itwas determined whether other employees would get anincrease.Whatever Phillips meant, however, it is clearthat he intended to convey to Conover that increaseswere being considered and particularly for the leadmanwho it looked like would get what they wanted. There isno evidence that similar information had previously beenconveyed to the leadmen or other employees before theadvent of the Union. Phillips' statement was made to theleader of the union organizing effort at a time when Phil-lips admittedly had heard rumors about the Union andafter Francis Chester had sought to learn the identity ofthe employee who was distributing the authorizationcards. In these circumstances it may be fairly inferredthat Phillips' remarks to Conover were intended to holdout to Conover the prospect of a future increase in wagesin order to persuade him that a Union was not needed toobtain increased benefits for the employees, and thus todissuade him from persisting in his efforts to organize theemployees in the plant. Moreover, from the fact that Phil-lipsdid not specify when the increases would beforthcoming and refused to clarify the confusing nature ofhis statement, as well as his statement that a couple of theemployees had a way of getting what they wanted withoutwaiting for a general increase, I infer that Phillips in-tended to convey to Conover that the union activity of theemployees had prompted Respondent to consider in-creases at this time and that the Respondent's intentionwould be made more definite if the union activities wereabandoned. In these circumstances I find that Phillips'statements to Conover set forth above violated Section8(a)(1) of the Act.14E.The Alleged Threat To Close the Plant1.The factsAt noon on November 14, several of the employeeswere in the machine shop near the office area of the plantgetting ready to eat lunch. Robert Chester and ClarenceKirk walked into the area coming from around the cornerof the office headed toward the entrance to the office.They were talking to each other. Conover, Swain, andWoodruff testified that as Chester and Kirk passed thetimeclock, Chester said to Kirk in a loud voice that if theUnion got into the plant his father would close the doors,and Kirk replied that it looked like the Union would comein whether they wanted it or not. Chester continued intothe office and Kirk stopped at the soft drink machine nextto the office door.Robert Chester testified as follows:Q.Do you recall a conversation with ClarenceKirk on or about November 14, 1966 at 12:00 noon?A. I imagine, we usually say something aroundnoon to each other with regard to what I do notknow.Q.Would you relate as best you remember whatyou said and what Mr. Kirk said, if anything?A. I haven't any idea what was said. I don'timagine itwould relate to this.Q.Do you recall making any statement to Mr.14SeeGorbea, Perez & Morell, Sen C., 133 NLRB 362, enfd. in per-tinent part300 F 2d 886 (C A 1). 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDKirk, that your father would close the plant if theunioncame in)A.N o.Q.Do you recall Mr. Kirk making a statement toyou that it looks like theunion ishere already?A.No.On cross-examination Chester testified that he usuallyate lunch with his father and walked to the office to loinhis father for lunch by the route described by Conover,Swain, and Woodruff in their testimony. Chester deniedthat any employeesmentionedthe subject of the Unionto him on November 14. He testified that he might haveheard the subject of the Union mentioned in passing atthe plant during the week before the election, but deniedthat he had any conversation with any employee about itNeither Kirk, who was employed at the time of thehearing as welding leadman, nor the janitor, who Swaintestifiedwas present at the time, was called to testifyabout thisincident.All the witnesses who testified con-cerning this incident had identifiable interests in the out-come of this proceeding, and I cannot say that the interestof the three dischargees were any more likely to colortheir testimony than those of Robert Chester While thereare minor variations in the words attributed to Chester bythe threealleged discriminatees, thereis no essential in-consistency in their testimony, and the variations whichappear are of the kind commonly encountered in thetestimony of witnesses quoting a conversation. I haveconcluded that their testimony as to this incident is notfabricatedand isto be credited over the less than firmdenials of Chester.2.ConclusionsChester's statement to Kirk within earshot of severalother employees was a clear threat to close the plant if theemployees brought the Union into the plant. Accordingly,Iconclude that Respondent thereby violated Section8(a)(1) of the Act.F. The Discharges1.The factsa.The work records of the dischargeesConover started work in March 1966 at the rate of$2.28 an hour. After 30 days he received an increase of10 cents an hour Shortly after he was transferred to thepressroom he received a further unsolicited increase to15Conovertestified without contradiction that Phillips told him at thetime that he thoughtConover hada more level head thanGiddens andwould be better thanGiddens in the job Phillips testified that beforeConover becameleadman,he had conversationswith Conover about Gid-dens' faults as leadman which made him "have alot of faith" in ConoverPhillips also concededthat Conover did a fairly good job asan employeeup to the time that he became leadman'SPhillips testified that new employees were usuallystarted at $2 28 anhour but that he would start an employee with some experience at $2 48an hour" Swain so testified Conover testified that around this time he heardSwain tell Phillips that he would soonhave his 30 daysin and ask Phillipsif he would have to look for anotherjob According to Conover,Phillipsreplied,"You are doinga swell job and you don't have to look anyfurther "Phillips testified that he did not discuss with Swain what wouldhappen when his probationary period was up and that no employee hadever asked about theprobationaryperiodIn view of mygeneral impres-$2.48 an hour. Conover testified without contradictionthat before receiving this increase Phillips told him thathe was trying to get Conover a raise and was very wellsatisfied with his work.In October Richard Giddens quit his job. Phillips askedConover if he would like to take over Giddens' job asleadman and setup man in the pressroom. Phillips toldConover to try it for a while and see if it worked out.There was no discussion between them as to what wouldhappen if it did not work out.15 Conover remained in thisjob until his discharge on November 15, 1966.Swain started working for Respondent on October 24,1966, as a press operator and assistant setup man. Hisstarting rate was $2.48 an hour. Although hired at a rateabove the bottom starting rate, it is clear that Swain wasconsidered a probationary employee. 16 As the normalprobationary period according to Chester was 30 days, itis also clear that Swain's probationary period would nothave expired until November 22, 1966, after the date ofhis discharge.On or about November 7, while Swain was at work ata punch press, Phillips came by and asked him how manypieces he was punching an hour.Afterhearing Swain'sreply, Phillips told him to keep up the good work A fewdays later while Conover was at his machine Swain calledPhillips overHe told Phillips his probationary periodwas about up and asked if he still had a job. Phillipsreplied that he had ajob as long as he wanted it and urgedhim to keep up the good work "The next day, whileworking at the magnetic grinder at the back of themachine shop Swain told Francis Chester he was going tobe retained, and Chester confirmed the fact, stating thatthey were one happy family and never got excited unlessthey got rushed. 'sWatson had worked for C & S from March throughMay 1966, starting at the rate of $2.28 an hour. Hereceived a raise to $2.38 an hour after 30 days andanother raise to $2.48 at the end of 60 days. He left C &S in May to take another job. Thereafter RespondentrehiredWatson, and he started to work on October 10,1966,19 at the rate of $2.48 an hour.During his employment at C & S Watson worked in thepress department as a press operator After he was hiredby Respondent he worked about half the time in the pressdepartment and half in the shipping and receiving depart-ment During the last several weeks of his employment byRespondent he worked in the press department doing es-sentially the same kind of work he had done during hisearlier period of employment with C & S.Although Phillips and Chester testified that Watsonsion of Phillips as a witness, as well as the uncontradicted testimony ofSwain concerning his conversationwith Chesterthe following day nextset forth below, which wasa sequel to Swain's conversation with Phillips,I credit Swain's corroborated testimony as to this incident18Chester,who testified,did not contradict Swain's testimony concern-ing this conversation1On cross-examination Watson was asked if he was certain that he didnot start workfor Respondenton October17 and he replied that he wascertain he startedon October10His examination at that time would in-dicate thatin his sworn statement given to the General Counsel duringthe investigation of the case, he had statedthat he wasfirst employed onOctober 17,but the statement was not introduced and its contents werenot otherwise put in therecord AlthoughRespondent must clearly havehad records to establish the date of Watson's hire, no further effort wasmade to impeach Watson's testimony as to the date he started work forRespondentAccordingly, I have credited his testimony that he startedworkfor RespondentOctober 10, 1966 HAHN, INC.491was a probationary employee at the time of his dischargeon November 14, even assuming that he was required toserve a new probationary period upon rehire, his proba-tionaryperiodnormallywould have expired onNovember 8, 1966, and there is no showing that it wasextended.Woodruff was employed by Respondent on October13, 1966,20 at the rate of $2.38 an hour. Woodruff workedat several jobs around the plant during his brief period ofemployment and had been working in the pressroom forabout 2 weeks at the time of his discharge. It appears thatWoodruffs probationary period would have normally ex-pired on or about November 12, 1966.bThe events of November 14 and 15On the morning of November 14, Conover set up agusset die in the 300-ton press in the pressroom forWoodruff to run.'' Sometime during the afternoon whileWoodruff was running the press the die broke.22Woodruff called Conover to the machine who in turncalled Phillips.Phillips came and looked at the die while it was still inthe press. According to Phillips, he expressed annoyanceand commented that the die had either gotten lose or hadnot been set up properly. Conover testified that nothingwas said to indicate that he was at fault. Phillips leftwithout checking to see whether the die was bolted tightlyto the press. Conover and Woodruff then began toremove the die from the press. 23Phillips returned to what he had been doing when thedie broke. According to Phillips sometime later during theafternoon he spoke to Francis Chester. Phillips testifiedthat he told Chester that the die was broken and herecommended that Woodruff and Watson should bedischarged with which Chester agreed. In response toquestioningby the Trial Examiner, Phillips testified asfollows:Q.Now, I think you have gone over this, butthere is something not too clear in my mind. Will youtellme just once more what you said to Mr. Chesterand he said to you in this conversation?A. In regards to the two men, I went in and toldMr. Chester we have a busted die. He said "Oh, forcrying out loud. What is the matter in there?" I said,itcould havebeenavoided if it was watched. I Justabout have had it with them.Icannot stand it nomore and I am going to let them go.Q.Did you tell him who was operating the press?1Yes, he asked who it was and I said JuniorWoodruff.Q How did Watson come into it?A.Well, Larry, this Press Department was sucha confused mess, we were getting bad parts, and wewere getting scrap,and it was just not ticking inthere. This is a week or two. I can see it and he can-not see it. It is not that big a plant that you cannotpick out the men who are not producing or have nointerest in the job. There was times, two or threeweeks ago, with Junior. I was over by the big rackputting things up, and I turned around and he has hishands in his pockets. You have to take the boy by thehand to tell him what to do. There was no interest.Q.Did you talk to Mr. Chester in this fashion?A. I don't think I went into just details because heknew- he was aware of the men.Q.At the time you were talking about Woodruffand Watson, did you talk about Mr Swayne and Mr.Conover at all?A.No, I said probably was that the press depart-ment is going to the dogs, something like that- no,Icannot recall. I did say Leo should have checked it.Why he didn't, I don't know He should check apress out to see if the bolts are coming loose Heshould help the operator out and explain in regard tothe men being on the job.Francis Chester testified that he spoke to Phillips aboutWatson and Woodruff in the early part of the afternoonon November 14, before the die was broken. Chestertestified:It is pretty hard to relate what was said because Iwas rather busy and I knew that he was concernedand, as you know there was an accident and hediscussed the fact that he was not getting the qualityand proper amount of work from these fellows and Idon't know if he asked me if they should be removedfrom the payroll or told me he was going to removethem from the payroll and I agreed with him. I don'tremember the exact words.24Chester could not recall what he and Phillips said aboutWoodruff and Watson "but it was the lack of their abilityand that sort of thing." He could not recall whether Phil-lips stated any specifics.At quitting time, Phillips called Woodruff and Watsontogether and told them he would have to let them gobecause their work was not satisfactory. Phillips testifiedthat he told Woodruff that the Company could nottolerate the breaking of the die and told Watson that hewas standing around too much and not getting his workout.Watson and Woodruff testified Phillips told them thathe hated to let them go but there was too much scrapbeing run and too many dies broken and they neededmore experienced men in the department.25Watson20On cross-examinationWoodruffwas asked if he was not employedon October 14, 1966He replied that he could have been and was not cer-tainThe datehe started work was notfurther clarified21While setting it up,Conover discussed with Francis Cheste, a bow inthe base of the die, and Chestersuggestedthat Conoverput blocks underthe die and run it22According to Conoverearlier in the dayWoodruffcomplained to himthat he washaving difficultypushing the matenal into the die to bestamped Conovertestified thathe checked the die at the time He sawthat it was not making a clean cut and was leaving a burr on the strip ofmetal fromwhich theparts werestamped Theburr caught on the backpanel of the press as the metal strip was pushed through to be stampedConover testified that Phillips came to the press and forced the materialthroughHe then toldWoodruffto put some weight behind the metal andto continue to run it Phillips denied talking to Conover about the die be-fore it broke,but he did not testify as to checking the die or talking toWoodruff Francis Chester testified that he heard the operator had dif-ficulty pushing the material through the press but he could not rememberwhen he heard it29According to Conover the bolts holding the die in place were tight atthe time of removal24Although Chester's reference to an accident is unexplained,it is clearfrom his testimony otherwise that according to Chester this conversationoccurred before Phillips reported the breakage of the die to him25Woodruff testified that Phillips also told Woodruff he had thought hecould use him when he was working in the shipping and receiving depart-ment but he did not work out 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked for his check and was told he would have to returnto get it. 6 Woodruff and Watson said nothing further.After discharging Watson and Woodruff, Phillips againspoke to Francis Chester. According to him at that timeChester said:... we might as well just clean out the press depart-ment for they are not making any money this way.We don't have skilled help. When Leo and Mikecome in tomorrow, we better let them goLater Phillips testified that in this conversation he said toChester that it was a shame that the die had been brokenbecause it could have been avoided to which Chesterresponded.Iknow it, but the only way we are going to getrid of it is to get rid of Leo and Mike because it washe that set it up.Phillips also testified:Q.Whose idea was it to fire Swayne and Leo?A. It was more or less mine and Bud's. We arerunningthat place to a certain degree.Q.Wasn't it Bud Chester who said after the deci-sion was made to fire Wayne Woodruff and LarryWatson, wasn't it Bud Chester who said since we aregetting rid of these two, we might as well get rid ofthe other two, also, isn't that the way it was put?A. I don't know how it was put.Q. Isn't that the way you testified five monthsago?A.We talked it over.According to Chester, Phillips came to him a secondtime after the decision had been made to discharge Wat-son and Woodruff. He testified that Phillips then advisedhim that the die was broken. According to Chester, heasked how it had happened and Phillips replied that he didnot know but it was pretty well broken up. Chestertestified that he asked Phillips if Conover had checkedthe die after setting it up and was keeping it oiled andtight, and Phillips replied that he did not know. Chestertestified that he told Phillips that he had reached the pointwhere he just could not go on anymore and suggested thatPhillips discharge Conover and Swain Chester concededthat he had no knowledge that Swain had anything to dowith the die.At some point Chester went to inspect the die. Whenhe inspected it, part of the die was still in the press andpart of it had been removed. Chester did not check thebolts of the portion that was still in the press. On hisdirect examination Chester testified that he inspected thedie before he and Phillips decided to discharge Conoverand Swain. On cross-examination, however, Chestertestified that he could not recall whether he decided todischarge Conover and Swain before or after he went outto check the die and could not remember whether heknew the condition of the die at the time the decision wasmade to discharge them.The following morning when Conover and Swain re-ported for work Phillips stopped them before they couldpunch in. Conover testified that the following conversa-tion ensued-We turned to face him and Jack Phillips said "Thiskind of goes against the grain, but I am going to have26Watson returned on November 16 to get his check and at that time heasked Phillips to tell him the real reason why they were fired Watsontestified that Phillips replied that it was because of the broken die andbecause he needed more experienced help Phillips also told him that theywere going to close the press department down because they were notto let you go. Mr. Chester feels there is too muchbreakage and too much waste and we can't live withthings like this." Mr. Swain said "when can we pickup our checks?" He said, "Wednesday at noon "Mike Swain said, "it is not on account of the wasteand breakage but it is on account of this Union thing,isn't it?" He said, "yes, it is a bit, but I have got towatch what I say too, fellows." I told Jack Phillips,"it is because of our work on this Union and there isno hard feelings between us and I want you to un-derstand that." And he said he realized that. And Isaid that we had nine signed cards turned into the of-fice, and he said "who signed the cards, will you tellme?" and I said "No, I will not, but there are no hardfeelings between us and whenever you want to comedown and bring your children, bring your boys downand they can ride the ponies and feel free to do so."About that time, Mike Swain came back and we leftthe plant.Conover testified further that he first raised the matter ofthe authorization cards, saying to Phillips.. Jack you think you will keep a Union from com-ing in but firing us will not keep it from coming in.There are nine cards signed and turned into theUnion office.Swain testified that as he and Conover went to punchin on the morning of November 15 the following conver-sation ensued:Mr. Phillips said, "I got to talk to you before youpunch in. I don't like to do it, the big boss wants toclean out the press room. There is too much brokendies and scrap." I said, "it is not my work is it, Jack.Itwouldn't have anything to do with the Union,would it?" He said, "it might, I don't have all the sayhere." I asked him when I could pick up my checkand he said Wednesday about 12:30 and I walkedawaySwain testified that after he walked away, however, heoverheard Conover invite Phillips to bring his boys toride the ponies and thereafter they left the plant.Phillips testified as follows as to this conversation:Q Would you relate what you said to them orwhat they said to you, if anything?A.Well, I called Leo and Mike over and I toldthem that I am going to have to let you go; we havehad too much trouble in there and we are not gettingparts out of there like we should and the breakingof these dies and the punches, it is costing thecompany too much money and I had talked withBud and we made our minds up to let you go.We just can't live with it any more.Q.What did they say?A.Well, Leo smiled and said, "I have another jobIam going to."27Q.What did Mike Swayne say?A.He did not say much. He just nodded his head.Q Was this the extent of the conversation?A.Well, Mr. Leo Conover said something aboutthe union and asked if it happened to have somethingto do with it and I said no. I have nothing to do withgetting enough production out of itWatson asked Phillips if the'realreason for his discharge was the Union Phillips replied that it was not27Conover testified that he believed Swain said he had another job andwas going to quit anyway Swain did not mention this and was not specifi-cally questioned about it HAHN, INC.that,which I do not. I don't care one way or theother. And he said, "I have ninepeople signed up,anyway," and they walked out and that was the endof it.Q.Did you say anythingin responseto his state-ment that he had nine people signed up?A. I said "Nine? Who?" And he said, "It doesn'tmatter."Q.He would not tell you who they were?A.No.Q.Did you know who they were?A.No, I didn't care about that.Later Phillips was asked:Q.At the time you discharged Conover andSwayne was the subject of a Union raised?A.At this time, I talked to them?Q.Yes.A. The only discussion of it wasin the morninglike I said.Q. Did the subject of a Union come up?A.The only way was through Leo.Q.What did he say?A. I vaguely remember, and I don't know exactly,but he saidhe was goingto get a jobsomeplace. Hedidn't seem too broken up aboutlosinghis job. Hesaid the Union had something to do about it, didn't it,Jack, and that's how it came up.Q.What about Swayne?A. I don't recall this.Q.He may have discussed the Union?A. I cannot tell you.Q.What did he say?A. I said I have nothing to say. He said I have gotnine mensigned up.2.ConclusionsAlthough there is no direct evidence that Respondenthad knowledge of the identity of the active union support-ers, it is clear that Respondent had knowledge that therewas union activity in the plant. Despite denials ofknowledge by Francis and Robert Chester, Phillips con-ceded that he had heard rumors about the union activityat the time of the discharges.28In addition, from the small size of the plant and the em-ployee complement, the fact that some but not all of thesolicitation occurred during working hours in the plant,and the total circumstances of this case, one mayreasonably infer that the union activity came to Respond-ent's attention.Indeed,in the light of the interrogationby Francis Chester aimed at ascertaining the identity ofthe union solicitors, the threat by Robert Chester, and thestatement toConover by Phillips concerning theprospects of wage increases, it is clear that all three hadknowledge of the union activity in the plant before thedischarges occurred.Ifind this evidence also sufficient to support the in-ference that Francis Chester had reason to believe thatConover was the leader of the union activity and that itwas centered in the pressroom of which the fourdischarges constituted the entire complement.While28 Phillips' testimony as to his knowledge of the union activities was nota model of directness Before ultimately conceding that he had heard ru-mors that a union was coming into the shop,Phillips evasively answereda series of questions concerning his knowledge.11DonSwartTrucking Co., Inc,154 N LRB 1345.493Conover did not testify to any instance when he was ob-served soliciting support for the Union in the plant, he en-gaged in such solicitation openly in the plant, and Swainwas present and spoke to some employees in support ofthe Union. He and Swain witnessed each other's card atPhillips' desk, and Conover handed cards to Watson andWoodruff at the same location. Finally, any doubt isremoved by the conclusions which follow with respect tothe reasons assigned by Respondent for the dischargesand the discharge interview between Phillips, Conover,and Swain.29The evidence also supports the General Counsel's con-tention that the reasons advanced by Respondent to ex-plain the discharges are pretextous. In the first place, theconflict in the testimony of Phillips and Francis Chesteras to the sequence of events which preceded thedischarge and the reason discussed among them at thetime warrants a strong inference that the reasons for thedischarge were not those claimed by Respondent. As theBoard stated inStandard Electric Co., Inc.,162 NLRB1045:... it would seem that disciplinary action, whenpredicated on bona fide grounds, would produce har-monious explanations....Here the explanations were not harmonious, and thetestimony of both Phillips and Chester was marked byvagueness, confusion, and at times evasiveness. Con-sidering the fact that the challenge to the dischargees wasnot belated and did not come at a time when Chester andPhillipsmight have encountered honest difficulty in re-calling the events'30 I can only infer that neither wasforthright or candid in disclosing the internal conversa-tions and considerations that entered the determinationto discharge all four employees.Apart from this factor, however, assessing on its meritsthe evidence relating to the various reasons asserted forthe discharges, there is further reason to view thedischarges as pretextuous. According to Phillips andChester, they decided to discharge first Woodruff andWatson, and then Conover and Swain because there wastoo much scrap being run and too many dies being brokenand they decided that they might just as well clean out thepress department because they did not have skilled help.In addition to the testimony of Phillips and Chester tosupport these reasons for dissatisfaction with the press-room employees, Respondent presented the testimony ofWilliam Hale of the Mount Hawley Manufacturing Com-pany for whom Respondent fabricated boiler parts.Hale testified that during the months of October,November, and December his company received anumber of defective parts from Respondent which cameout of the press department and about which he com-plained to Francis Chester on a number of occasions.However, Hale also conceded that it was difficult for himto place dates, and was unable to specify any parts thatwere defective other than parts received by him after thedischarges occurred, some of which he believed werefabricated in 1967. Hale testified that he had problemswith parts received from Respondent throughout 1966,but that the problem was more prevalent during the lastpart of the year and continued about the same in 1967.soThe charge in Case 38-CA-256was filed on November 15, 1966,the day that Swain and Conover were discharged and the day after Wat-son and Woodruffwere discharged.The registry receipt shows that a copywas delivered to Respondent on November 16, 1966. The charge specifi-cally alleged that the four discharges were discriminatory. 494DECISIONS OF NATIONALLABOR RELATIONS BOARDThus, the conclusion to be drawn from Hale's testimonyat best is that despite Respondent's stated reason fordischarging the pressroom employees because they werenot sufficiently skilled,Respondent's problems withproduction either became or remained more acute afterthe discharges and the replacements performed worse orno better than those who were discharged. In view ofHale's admitted difficulty in placing dates and the lack ofany specific testimony by Hale to show that his problemswith parts produced by Respondent became more acuteprior to the discharges, I cannot conclude from histestimony that the dischargees were responsible for thedeterioration in the quality of the parts he received.The testimony concerning the identity of the replace-ments confirms that they brought no skills to the press-room superior to those of the dischargees. Thus, Phillipstestified that Conover was replaced by Kenneth Brownwho had previously worked off and on in the pressroomwhen C & S operated the plant. Other replacements in-cluded an employee named Ronald Buley who was trans-ferred from tank testing to the pressroom, apparentlywithout any prior pressroom experience,31 and a newlyhired employee named Lacey, who according to Phillipshad some prior experience. When asked who else washired for the pressroom after the discharges, Phillipsreplied, "Oh, I don't know, you tell me." Chester testifiedthat as far as he knew, the employees hired for the press-room had no prior experience. Thus, although the pressdepartment continued in operation, there is no evidencethat Respondent made any effort to hire employees whowere more skilled or better qualified than those who weredischarged, and the evidence supplied by Hale which wasuncontradicted establishes that the shipments of defec-tive parts of which Hale complained occurred after thereplacements were hired at a higher rate than that ex-perienced before the fall of 1966.32Although Chester and Phillips also testified that theywere having excessive problems due to poor work andbreakage of dies, they were unable to furnish any of thespecificswhich should have been readily available tothem.33 When asked for specifics Chester could identifyonly a group of side panels which were fabricated im-properly and almost entirely scrap. However, he couldnot recall when these panels were made and could not saywhether he had talked to Conover about it. He could notremember whether izsponsibility for the error was deter-mined or whether any reprimand was given. Nor did henot know what caused the error.Although Chester testified that he had discussed theseproblems with Phillips before November 14 and had toldPhillips that they either had to make parts correctly or hewould discontinue making them, he could not rememberwhether he had ever discussed the situation with the em-ployees in the press department. He testified that he in-31Buley was ultimately discharged several weeks later after being givena choice between taking time off to work on his car and staying on the job32 Indeed,itwould appear that whether or not Conover was a good-adman,his record as a press operator,on the basisof whichhe was madeleadman on a trial basis, was superior to that of any of the employeesbrought into the pressroom as press operators after the discharges andthat Respondent's stated concern would at most have warranted returninghim to the job of press operator which he had previously held at the samerate of pay that he received as leadman33Again I note in this connection that Respondent was put on notice 2days after the discharges occurred that it might be called upon to defenditsactions.In these circumstances I find the inability of Phillips andChester to detail instances which necessarily occurred during the preced-structed Phillips to straighten out the press departmentbut could not remember whether he told Phillips to tellthe employees he would discontinue making the parts ifthere was no improvement.Phillips was only slightly less general than Chester, andtestified that on some occasions he spoke to Conoverabout parts that were sheared or punched wrong34 andtold Conover "to be more careful and be more cautiousand watch it more carefully." He testified that whileConover was leadman they had both good and bad workand that he both praised and criticized Conover and theother employees for their work. However, that thedischargees were never warned that improvement wasmandatory is clear from the following excerpt fromChester's testimony:Q.Had he [Phillips] reprimanded Mr. Woodruffand Mr. Watson for their work prior to November14?A. I don't understand the word "reprimand."Q.Had he spoken to them and told them theywere not doing good work or a good job?A. It hasn't been my policy ever to ridicule a man.Ibelieve both of these fellows, at one time oranother, have been, oh, maybe showing some im-provement.The dischargees conceded that there were some diesbroken and some scrap run, but they disclaimed responsi-bility for any unusual or excessive amounts, and theevidence indicates that scrap and die breakage were en-countered in the shop before Conover became leadmanand before the other dischargees were employed. Lackingany specific evidence to show that the incidence wasmateriallygreaterduring the month preceding thedischarges than at any time before or after, I credit thetestimony of the dischargees as to the quality of theirwork, and I do not credit the unsupported generalizationsof Phillips and Chester as to the scrap and die breakage inthe plant. I conclude that these were not the true reasonsfor clearing out the press department. I also concludefrom the above that the discharges were not motivated bya desire to obtain more skilled help for the press depart-ment.The evidence also establishes that the cause for thedischarges did not flow from the performance of thedischargees as individuals. Two of them, Swain and Wat-son, of course, had no part in the breaking of the die,which according to Phillips triggered the discharges, andifChester's version of the sequence of events wereadopted, there is simply no reason shown in the record forprecipitously selecting Watson for discharge at the closeof the first workday in the week. Although the claim ismade that Watson was a probationary employee, the onlyaffirmative evidence in the record, which I have credited,establishes thatWatson's normal probationary periodmg 5-week period fatal to their conclusionary testimony. Whether or notRespondent kept records as to scrap,a matter which Phillips' testimonyleft in some confusion,if the problem were sufficiently aggravated tocause Respondent to discharge all the employees on the press department,Phillips and Chester should have had knowledge independent of anyrecords of the quantity and nature of the scrap.Since the number of diesinvolved was undoubtedly less than the quantities of materials and partspassing through the shop, specific significant breakage of dies should havebeen even more readily ascertainable34When asked if he had any specific recollection as to any specific jobs,Phillips replied, "We had a few jobs that were scrapped and some brokenpunches, broken dies." HAHN, INC.would have ended the week before his discharge. Thereis no evidence to suggest that his probationary period wasextended or that it was indicated to him before hisdischarge that he might not be retained.35 Particularly inthe light of the fact that Watson had previously worked 3months for C & S, had received wage increases at the endof each of the first 2 months of his employment, and wasrehired by Respondent at the rate at which he left C & S,Ifind that the precipitate nature of his discharge morethan 30 days after his rehire absent any triggering incidentwith which he was connected warrants a strong inferencethat his individual performance furnished no cause for hisprecipitate discharge.In Swain's case, it is clear that he was a probationaryemployee at the time of his discharge. However, as I havefound above, about a week before his discharge Swainhad been told that his work was satisfactory and that hewould be retained at the end of his probationary period.The precipitate reversal as to Swain, in the circum-stances, with no apparent cause in his conduct,36 alsowarrants an inference that Swain's work furnished nocause for his discharge.As for Woodruff and Conover, who respectivelyoperated and set up the press in which the die broke, andwho according to Phillips were both held responsible forit, the evidence also indicates that the breakage of the dieeven as to them served only as a pretext. Whether or noteither or both were responsible for the breakage of thedie, it is conceded that no investigation was made todetermine the cause of or responsibility for the breakageof the die before the decision to discharge them wasmade.. Thus, although Phillips testified that he toldConover and Woodruff that the die was either loose orimproperly set up, he did not check to see whether the diewas loose after it broke, and according to Chester, he toldChester he did not know why the die had broken and hadnot checked to see whether Conover had properly main-tained it.37 Likewise although Chester expressed theopinion that the die broke because the bolts holding it inplace had loosened, he did not check the bolts on the por-tion of the die still in the press when he inspected it, andChester testified that he could not recall whether or nothe had inspected the die when he decided that Conoverand Swain should be discharged. Apart from the evidenceas to the breakage of the die, there is no other specificevidence that the work of Conover or Woodruff was defi-cient, and as to Conover the evidence is to the contrary.In the light of the above, I have concluded that thereasons assigned or suggested as cause for the dischargeswere pretextous and that the inference is warranted thatthe true cause of the discharges was the union activity ofthe employees. Chester conceded that he was opposed tothe organization of the employees, and the discharges33Although Phillips testified generally that Watson stood around toomuch and did not get his work done, no specific evidence was offered insupport of this testimonyWhen asked how Watson came to be selectedfor discharge with Woodruff, Phillips replied in generalities and then re-lated an incident involving (Junior) Woodruff and not Watson I find thatPhillips'generalized testimony is entitled to no weight in these circum-stances In any event, if Watson's performance were unsatisfactory, it wasevidently not viewed as sufficient to cause his termination at the end of hisnormal probationary period36Although Phillips testified that Swain's work had initially been allright and then slacked off, no specifics were revealed to show on what thisconclusion was based, and again I give this testimony no credit37 It isdisputed in the record whether Conover's duties includedchecking dies to make certain they weretightafter presses were put in495were closely preceded in time by the commencement ofthe organizing efforts at the shop and the conduct foundabove to have violated Section 8(a)(1) of the Act. Thedischarges included the instigator of the organizing cam-paign, the employee who assisted him in soliciting theothers, and eliminated all the employees in the depart-ment in which the organizing drive originated.In addition, there is the matter of Phillips' discharge in-terview with Conover and Swain According to Conover,when asked whether they were being discharged becauseof the Union, Phillips replied "yes, it is a bit, but I havegot to watch what I say too, fellows." According toSwain, Phillips' reply was a more guarded statement thatthe discharges might have something to do with theUnion and that he did not have the sole voice in thematter.According to Phillips, he replied that thedischarges had nothing to do with the Union, and that hedid not care one or the other about the Union. It is notdisputed that immediately after raising the question as towhether the discharges were caused by the Union,Conover volunteered that nine employees signedauthorization cards, Phillips asked who had signed, andConover refused to tell him.38I conclude that Swain's version is the most accurate ofthe three. In Phillips' version, his reply was accompaniedby declarations of nonconcern over the union activitieswhich are not persuasive in the light of his question as tothe identity of the card signers, Respondent's admittedopposition to the Union, and the violations of Section8(a)(1) found herein. On cross-examination the vaguenesswhich accompanied much of Phillips' testimony enteredPhillips' answers to questions concerning the discussionof the Union with Conover and Swain at this time. Whileit is not entirely implausible that Conover would havevolunteered that nine employees had signed cards afterPhillips denied that the Union had anything to do with thedischarges and that he was not concerned about theUnion, it is certainly more plausible that Conover's state-ment about the card signers followed some indication thatthe Union was involved in the discharges, particularly inview of Phillips' admitted question as to the identity ofthe signers. Accordingly, I do not credit Phillips.39As between Conover and Swain, I conclude thatSwain's quotation of Phillips' critical statement is moreaccurate than Conover's. One in Conover's positionmight well have inferred an admission from the evasivereply attributed to Phillips by Swain, and it is more likelythat Conover's recollection would be colored by such aninference than it is that one in Swain's position wouldtend to recall the statement in terms weaker than thoseactually used.The question remains whether Swain's version sup-ports an inference that the discharges wore discriminato-operationHowever, although both Phillips and Chester were asked whatinstructions were given to Conover, who had been on the job as leadmanfor only a little over a month Phillips' response was so vague as to be in-comprehensible and Chester who could not recall any specific conversa-tion with Conover did not specify this duty among those which he be-lieved habit would have caused him to mention38According to Phillips he did not know the identity of the employeeswho had signed and did not care39 In this connection, I do not consider it significant that when asked byWatson on November 16 whether the real reason for his discharge wastheUnion, Phillips replied negatively, particularly in view of the factRespondent received notice of the unfair labor practice charges on thesame day 496DECISIONSOF NATIONALLABOR RELATIONS BOARDry. Phillips, in this case, was not a mere conduit relayingto Conover and Swain a decision to discharge made byothers.He was second in command in a small plant andrelated by marriage as well as interest to Francis Chester.He had in fact participated in the discussion with Chesterwhich resulted in the decision to discharge the two em-ployees, and he was in a position to deny that the unionactivities were involved in the decision, unless there wasreason for Phillips to believe otherwise. In these circum-stances, I find that Phillips' evasive and equivocal replyto Conover and Swain lends further support to the in-ference that their discharges were caused by the union ac-tivities.In the light of the above, I conclude that the dischargesof Conover, Swain, Woodruff, and Watson violated Sec-tion 8(a)(1) and (3) of the Act.IV.THE OBJECTIONS AND CHALLENGESIn its objections to the representation election, Re-spondent alleged that the Union engaged in a campaign ofintimidation, coercion, and threats among Respondent'semployees and made material misrepresentations involv-ing campaign trickery designed to mislead Respondent'semployees. The Regional Director made no findings withrespect to the objections, finding that they could best beon the basis of evidence developed at a hearing. At thehearing Respondent introduced no evidence in support ofthe objections. Accordingly, I will recommend that theobjections be overruled.The four challenged ballots were those of Conover,Swain, Watson, and Woodruff. As the Regional Directorfound in his report, their eligibility turns solely upon thedetermination of the issue raised in the complaintproceeding as to their discharges. As I have found thattheir discharges violated Section 8(a)(1) and (3) of the Actand will recommend their reinstatement, I will alsorecommend that the challenges to their ballots be over-ruled, that their ballots be opened and counted, and thatan appropriate certification be issued depending upon theoutcome of the election.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.VI.THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3)of the Act,I shall recommend that it cease and de-sisttherefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.As I have found that Respondent discriminated againstemployeesbydischargingLarryWatson,WayneWoodruff,LeoConover,andMichaelSwain onNovember 14 and 15, 1966, 1 shall recommend thatRespondent be ordered to offer them immediate and fullreipstatement to their former or substantially equivalentpositions, without prejudice to their seniority and otherrights and privileges,and to make them whole for any lossof earnings they may have suffered by reason of the dis-crimination against them,by payment to each of them ofa sum of money equal to the amount he normally wouldhave earned as wages from the date of his discharge to thedate of the offer of reinstatement, less his net earnings, towhich shall be added interest at the rate of 6 percent perannum, in accordance with the formula set forthin F. W.Woolworth Company,90 NLRB 289, and IsisPlumbing& Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact and the en-tire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent,Hahn,Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Oil,Chemicaland Atomic Workers InternationalUnion,AFL-CIO,Pekin Local7-662isa labor or-ganization within the meaning of Section2(5) of the Act.3.By interrogating employees with respect to theunion activities of their fellow employees, announcing itsintention to grant wage increases,and threatening em-ployees with reprisal because of their union activities andby discriminating in regard to the hire and tenure of em-ployment ofLarryWatson,Wayne Woodruff, LeoConover,and Michael Swain, thereby discouraging mem-bership in the Union,as found above,the Respondent hasengaged in and is engaging in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(1)and (3)and Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and pursuant to Section 10(c) of theAct, I herebyrecommend that Respondent,Hahn, Inc.,Pekin,Illinois, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Discouraging membershipinOil,Chemical andAtomicWorkers InternationalUnion, AFL-CIO, PekinLocal 7-662,or any other labor organization,by dis-criminating in regard to the hire and tenure of employeesor any term or condition of their employment.(b)Coercivelyinterrogating employees with respectto employee union activities.(c)Announcing its intention to grant wage increasesfor the purpose of interfering with employee union activi-ties.(d)Threatening employees that its plant will be closedif the employees choose tobe representedby a union forpurposes of collective bargaining.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization, to form labor organizations,to join orassistOil,Chemical andAtomic WorkersInternationalUnion,AFL-CIO,Pekin Local7-662,or any other labororganization,to bargaincollectivelythrough representa-tives of their own choosing,and to engage in any otherconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection or to refrain fromany or all such activities, except to the extent that suchrightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition of employ,ment in accordance with Section 8(a)(3) of the Act, asmodified bythe Labor-Management Reporting and Dis-closure Act of 1959.2.Take thefollowing affirmative action which is HAHN, INC.necessary to effectuate the policies of the Act:(a)OfferLarryWatson,WayneWoodruff, LeoConover, and Michael Swain immediate and full rein-statement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rightsand privileges previously enjoyed and make them wholefor any loss they may have suffered by reason of the dis-crimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its Pekin, Illinois, place of business, copiesof the attached notice marked "Appendix. "411 Copies ofsaid notice, to be furnished by the Officer-in-Charge ofSubregion 38, after being duty signed by the Respond-ent's representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify said Officer-in-Charge, in writing, within 2days from the receipt of this Decision, what stepRespondent has taken to comply herewith."1FURTHER RECOMMEND that the objections to the elec-tion conducted in Case 38-RC-309 and the challenges totheballotscast therein by Larry Watson, WayneWoodruff, Leo Conover, and Michael Swain be overruledand that the case be remanded to Officer-in-Charge forSubregion 38 to open and count the challenged ballots,issue a revised tally of ballots, and take such actionthereafter as is warranted by the results disclosed by therevised tally40 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of a Tnal Examiner"in the noticeIn the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "^' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Officer-in-Charge,inwriting, within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Ex-aminer of the National LaborRelations Board and in497order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL offer Larry Watson, Wayne Woodruff,Leo Conover, and Michael Swain reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and we will make them whole for anyloss they may have suffered as a result of theirdischarge.WE WILL NOT discourage membership in Oil,Chemical and Atomic Workers International Union,AFL-CIO, Pekin Local 7-662, or any other labororganization by discriminatorily discharging andrefusing to reinstate any of our employees or by dis-criminating in any other manner in regard to theirhire or tenure of employment, or any term or condi-tion of employment.WE WILL NOT coercively interrogate our em-ployees with respect to union activities.WE WILL NOT announce our intention to grantwage increases for the purpose of interfering with theunionactivities of our employees.WE WILL NOT threaten our employees that theplant will be closed if they choose to be representedby a union for purposes of collective bargaining.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights to self-organization, to form labor or-ganizations, to join or assist Oil, Chemical andAtomic Workers International Union, AFL-CIO,Pekin Local 7-662, or any other labor organization,to bargain collectively through representatives oftheir own choosing, and toengage inother concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment in accordance with Section 8(a)(3) ofthe Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon appli-cation in accordance with the Selective Service Actand the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.DatedByHAHN, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Subregional Office, CitizensBuilding,4th Floor, 225 Main Street, Peoria,Illinois61602, Telephone 309-673-9061.